Exhibit 10.2

 

PROMISSORY NOTE SECURED BY DEED OF TRUST

 

$800,000.00 Irvine, California February 15, 2012

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), promises to pay to the
order of CARDINAL INVESTMENT PROPERTIES – RAMSGATE, L.P., a California limited
partnership (the “Lender”), or its assignee, at the address set forth below for
Lender or such other place as may be designated from time to time in writing by
Lender, the principal sum of Eight Hundred Thousand and No/100 Dollars
($800,000.00) (the “Loan Amount”), or so much as may be advanced (including any
additional advance of monies as may from time-to-time be made to Borrower by
Lender) hereunder (the “Loan”), in lawful money of the United States of America,
plus interest and other charges as provided herein.

 

1.                   Except as provided immediately below with regard to the
“Default Rate” and the minimum interest payable in the event this Note is
prepaid as provided in Section 3 below, interest on this Note shall accrue at a
rate equal to Twelve Percent (12%) per annum, simple interest, commencing upon
the date on which Lender disburses the Loan proceeds to Borrower (the
“Disbursement Date”). Interest shall be due and payable quarterly, commencing on
the date that is one (1) month after the Disbursement Date, and continuing
thereafter until the entire principal balance under this Note has been paid. A
fee of Five Percent (5%) of the Loan Amount, or Forty Thousand and No/100
Dollars ($40,000.00) (“Service Fee”), shall be deemed earned upon the funding of
the Loan and shall be paid at the Disbursement Date. In the event Borrower
exercises its option to extend the Maturity Date (defined below) pursuant to
Section 2 of this Note, interest shall be due and payable monthly, commencing on
the date that is one (1) month after the one (1) year anniversary of the
Disbursement Date, and continuing thereafter until the entire principal balance
under this Note has been paid. During the pendency of any Event of Default (as
hereinafter defined), the default interest rate (the “Default Rate”) shall be
equal to Seventeen Percent (17%) per annum, simple interest.

 

2.                   The entire Loan Amount, and all unpaid accrued interest
under this Note, shall collectively be due and payable on the one (1) year
anniversary of the Disbursement Date (the “Maturity Date”); provided, however,
that (a) Borrower may, at Borrower’s option, provided that the Loan is not in
default at that time, extend the Maturity Date for up to one (1) additional
period of six (6) months (the “Loan Extension Period”) by giving written notice
to Lender not less than ten (10) days prior to the then-current Maturity Date,
which notice shall be accompanied by payment to Lender of: (i) a non-refundable
sum in good funds equal to Two Percent (2%) of the then existing loan balance as
of the first day of the Loan Extension Period (an “Extension Payment”), (ii) any
unpaid interest accrued under the Loan from the Disbursement Date through the
date upon which the Loan Extension Period commences, and (b) interest accruing
under this Note during any Loan Extension Period shall be paid monthly in
arrears on the first day of each month during the applicable Loan Extension
Period.

 

3.                   This Note may be prepaid in whole or in part without
penalty before the Maturity Date. Any such prepayment under this Note shall be
applied (i) first to payment of the Extension Payment, if applicable, (ii) then
to any unpaid third-party costs incurred by Lender with respect to the Loan as
provided in Section 5 of the Loan Agreement, (iii) then to any accrued but
unpaid interest under the Loan and (iv) last to the reduction of the outstanding
principal balance hereunder. Notwithstanding the foregoing, in no event shall
the total cumulative interest payable with respect to the Loan be less than
Seventy-Two Thousand and No/100 Dollars ($72,000.00) (the “Minimum Interest”),
regardless of when the Loan is repaid. If the Loan is pre-paid, any portion of
the Pre-Paid Interest that is unearned, over the Minimum Interest, will be
credited against the remaining principal balance.

 

4.                   Time is of the essence of the performance of Borrower’s
obligations under this Note. An “Event of Default” is defined as Borrower’s: (a)
failure to pay the entire unpaid principal balance of (and all unpaid accrued
interest on) this Note on or before the Maturity Date; or (b) failure to pay any
other payment required hereunder by the delinquency date defined in Section 5,
below; or (c) failure to comply with the “Due on Sale/Encumbrance” provision of
the Trust Deed as described in Section 8, below; or (e) failure to cure any
non-monetary event of default under the Trust Deed [other than as covered in (c)
above] within the thirty (30) days next following written notice thereof from
Lender to Borrower. Upon the occurrence of an Event of Default, the entire
unpaid principal balance of and all unpaid accrued interest on this Note shall
become immediately due and payable at Holder’s option and without further
notice. Holder’s failure to exercise such option, or any other remedy provided
herein, shall not constitute a waiver of the right to do so upon the occurrence
of any subsequent Event of Default.



 

 

 

 

5.                   Any payment required under this Note which is not received
by Holder within ten (10) days of its due date hereunder (other than the full
principal balance at maturity) shall be considered to be delinquent and Borrower
shall pay to Holder on demand a late charge in the amount equal to three percent
(3%) of the late payment. Borrower and Holder agree that the late charge is
intended to be a reasonable approximation of the actual damages incurred by
Lender as a result of such overdo payment, which damages the parties acknowledge
are difficult to estimate. The imposition or collection of a late charge is in
addition to and not in lieu of the increase of the rate of interest to the
Default Rate or any other rights or remedies Holder may have as a result of the
late payment.

 

6.                   If, upon the occurrence of an Event of Default, Holder
consults with an attorney regarding the enforcement of any of its rights under
this Note or the Trust Deed, or if this Note is placed in the hands of an
attorney for collection, or if a lawsuit, litigation or other action is
instituted to enforce this Note or Trust Deed, or if Borrower files for or is
otherwise involved in a Bankruptcy which in any way affects the rights of Lender
to enforce its rights under this Note, then in any such event, Borrower promises
to pay all costs thereof, including reasonable attorneys’ fees or costs of
litigation. Such costs and attorneys’ fees shall include, without limitation,
those incurred on any appeal and in any proceeding under any present or future
bankruptcy or similar act or state receivership.

 

7.                   Borrower acknowledges and agrees that the Loan has been
arranged by R. Jeffrey Spindler, Park Place Partners Capital, Inc., a licensed
California real estate broker (License No. 00775023) (the “Broker”). Broker has
been retained by Lender, and Borrower has no responsibility for any fee or
commission payable to said broker. Notwithstanding anything to the contrary set
forth elsewhere herein, this Note is hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity of the debt
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to
Lender for the use, forbearance or detention of the money advanced or to be
advanced under this Note exceed the highest lawful rate permissible under the
laws of the State of California as applicable to Borrower. If, from any
circumstances whatsoever, fulfillment of any provision hereof or of any other
agreement, evidencing or securing the debt, at the time performance of such
provisions shall be due, shall involve the payment of interest in excess of that
authorized by law, the obligation to be fulfilled shall be reduced to the limit
so authorized by law; and if from any circumstances, Lender shall ever receive
as interest an amount which would exceed the highest lawful rate applicable to
the Borrower, such amount would be excessive interest shall be applied to the
reduction of the unpaid principal balance of the debt evidenced hereby and not
to the payment of interest. In the event any such excess exceeds the then unpaid
principal balance hereunder, such interest as is so in excess of the then unpaid
balance hereunder shall be refunded to Borrower.

 

8.                   This Note is secured by, among other things, that certain
Deed of Trust with Assignment of Rents (Long Form) with Rider attached of an
even date herewith describing real property and other assets (the “Collateral”)
owned by Borrower and located in Riverside County, California (the “Trust
Deed”). The Trust Deed provides in part:

 

Due on Sale/Encumbrance: Trustor shall not sell, transfer, assign, further
encumber, hypothecate, or in any way dispose of or use as collateral for another
loan or obligation of Trustor, the Property or any interest therein without
first obtaining the prior written consent of Beneficiary, which consent may be
granted, conditioned or withheld in the sole discretion of Beneficiary. Any
violation of the restrictions set forth herein, whether by act, omission of by
virtue of law, shall be considered a default in the performance of the
obligations of Trustor under the Trust Deed and Beneficiary shall have the same
rights with respect thereto as are provided to Beneficiary under the Trust Deed
with respect to any default by Trustor in the payment of any indebtedness
secured under the Trust Deed or in Trustor’s performance of any agreement
thereunder.

 

9.                   Borrower owns certain real property in addition to the
Collateral, which real property is identified on Exhibit “A” attached hereto
(the “Borrower’s Other Real Property”). Notwithstanding anything to the contrary
herein, the Borrower’s Other Real Property shall not be deemed to be part of the
Collateral. In the event that Borrower obtains mortgage financing encumbering
Borrower’s Other Real Property, or any portion thereof, without the prior
written consent of Lender, in Lender’s sole and absolute discretion, this Loan
shall become immediately due and payable.



 

 

 

 

10.                Borrower hereby waives presentment, demand for payment,
notice of dishonor, protest, and notice of protest. Any modification to this
Note must be set forth in writing which, to the extent enforcement thereof may
be sought against Holder, must be executed by Holder. This Note shall be
governed by and construed and enforced in accordance with the laws of the state
of California. The liability of all persons and entities who are in any manner
obligated hereunder shall be joint and several.

 

11.                Limitations on Recourse. Notwithstanding anything in the Loan
Documents to the contrary, but subject to the qualifications and other
provisions in clauses (a), (b) and (c) of this Section 11 below, Lender and
Borrower agree that: (i) Borrower shall be liable for the obligations arising
under the Loan Documents to the full extent (but only to the extent) of the
security therefor, the same being all properties (whether real or personal),
rights, estates and interests now or at any time hereafter securing the payment
of the Debt and/or the other obligations of Borrower under the Loan Documents;
(ii) if a default occurs in the timely and proper payment of all or any part of
the Loan, any judicial proceedings brought by Lender against Borrower shall be
limited to the preservation, enforcement and foreclosure, or any thereof, of the
liens, security titles, estates, assignments, rights and security interests now
or at any time hereafter securing the payment of the Loan and/or the other
obligations of Borrower under the Loan Documents, and no attachment, execution
or other writ of process shall be sought, issued or levied upon Borrower’s Other
Real Property; and (iii) in the event of a foreclosure of such liens, security
titles, estates, assignments, rights or security interests securing the payment
of the Loan, no judgment for any deficiency upon the Loan shall be sought or
obtained by Lender against Borrower.

 

a.                   Nothing contained in this Section 11 shall (1) be deemed to
be a release or impairment of the Loan or the lien of the Loan Documents upon
the Collateral, or (2) preclude Lender from foreclosing under the Loan Documents
in case of any default or from enforcing any of the other rights of Lender,
including naming Borrower as a party defendant in any action or suit for
foreclosure and sale under the Trust Deed, or obtaining the appointment of a
receiver or prohibit Lender from obtaining a personal judgment against Borrower
on the Loan to the extent (but only to the extent) such judgment may be required
in order to enforce the liens, security titles, estates, assignments, rights and
security interests securing payment of the Loan, or (3) limit or impair in any
way whatsoever the Guaranty of Recourse Obligations of Borrower (the “Guaranty”)
of even date executed and delivered by William A. Shopoff (the “Guarantor”) in
connection with the indebtedness evidenced by this Note or release, relieve,
reduce, waive or impair in any way whatsoever, any obligation of any party to
the Guaranty or (4) release, relieve, reduce, waive or impair in any way
whatsoever any obligations of any person other than Borrower which is a party to
any of the other Loan Documents.

 

b.                   In the event of fraud or material misrepresentation by
Borrower or the Guarantor in connection with the Loan Documents or the documents
delivered by Borrower, or if any petition or proceeding for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by Borrower (or if any such petition or
proceeding was not so filed by Borrower, but Borrower or Guarantor or their
respective agents, affiliates, officers or employees consented to, acquiesced
in, arranged or otherwise participated in bringing about the institution of such
petition or proceeding), the limitations on recourse set forth in this Section
11 will be null and void and completely inapplicable, and this Note shall be
full-recourse to Borrower.

 

c.                    Nothing contained herein shall in any manner or way
release, affect or impair the right of Lender to recover, and Borrower shall be
fully and personally liable and subject to legal action, for, any loss, cost,
expense, damage, claim or other obligation (including without limitation
reasonable attorneys’ fees and court costs) incurred or suffered by Lender
arising out of or in connection with the following: (i) Borrower’s failure to
obtain Lender’s prior written consent to any subordinate financing or any other
encumbrance on the Collateral or any other real property owned by Borrower, or
any transfer of the Collateral; (ii) the misapplication by Borrower, its agents,
affiliates, officers or employees of any funds derived from the Collateral,
including security deposits, insurance proceeds and condemnation awards, in
violation of the Loan Documents; (iii) after the occurrence of an Event of
Default or otherwise to the extent the Loan Documents require such application,
Borrower’s failure to apply any income from the Collateral or any other
collateral when received to the costs of maintenance and operation of the
Collateral and to the payment of taxes, lien claims, insurance premiums, monthly
payments of principal and interest or escrow payments or other payments due
under the Loan Documents; (iv) any litigation or other legal proceeding related
to the Debt filed by Borrower or the Guarantor that delays or impairs Lender’s
ability to preserve, enforce or foreclose its lien on the Collateral, including,
but not limited to, the filing of a voluntary petition concerning Borrower under
the U.S. Bankruptcy Code, in which action a claim, counterclaim, or defense is
asserted against Lender, other than any litigation or other legal proceeding in
which a final, non-appealable judgment for money damages or injunctive relief is
entered against Lender; (v) the gross negligence or willful misconduct of
Borrower, its agents, affiliates, officers or employees which causes or results
in a material diminution, or material loss of value, of the Collateral that is
not reimbursed by insurance or which gross negligence or willful misconduct
exposes Lender to claims, liability or costs of defense in any litigation or
other legal proceeding; (vi) the seizure or forfeiture of the Collateral, or any
portion thereof, or Lender’s interest therein, resulting from criminal
wrongdoing by Borrower, its agents, affiliates, officers or employees; and (vii)
waste to the Collateral caused by the acts or omissions of Borrower, its agents,
affiliates, officers, employees or contractors; or the removal or disposal of
any portion of the Collateral by any of the foregoing after an Event of Default
to the extent such Collateral is not replaced by Borrower with like property of
equivalent value, function and design.



 

 

 

 

12.                Any notice to Lender under this Note shall be in writing and
shall be considered given when delivered by personal service or three (3)
business days after placement in the U.S. mails, certified or registered mail,
postage prepaid, addressed to Lender: c/o Cardinal Development, 375 Bristol
Street, Suite 50, Costa Mesa, California 92626, Attention: David J. Seidner, or
such other address as Lender may designate by written notice to Borrower. Any
notice to Borrower under this Note shall be in writing and shall be considered
given three (3) business days after placement in the U.S. mails, certified or
registered mail, postage prepaid, addressed to Borrower: c/o Shopoff Advisors,
L.P., 2 Park Plaza, Suite 700, Irvine, California 92614, Attention William A.
Shopoff, or such other address as Borrower may designate by written notice to
Lender.

 

13.                This Note is the controlling document concerning the matters
addressed herein. Therefore, in the event of a conflict between the specific
terms of this Note and those contained in other documents executed in connection
herewith (collectively, with this Note, the “Loan Documents”), such specific
terms of this Note shall prevail.

 

14.                As used herein, the word “days” shall mean and refer to
calendar days; provided, however, in the event of a payment date or deadline
falls on a Saturday, Sunday or federal holiday, such payment date or deadline
shall be extended to the next following calendar day that is not a Saturday,
Sunday or federal holiday.

 

[Signature Page Follows]

 



 

 

 

 

This Promissory Note Secured by Deed of Trust is executed as of the date first
written above.

 

 

SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company

 

 









By: Shopoff Partners, L.P., a Delaware     limited partnership, sole member    
              By: Shopoff General Partner, LLC, a       Delaware limited
liability company,     general partner                              By: Shopoff
Properties Trust, Inc.,        a Maryland corporation, manager                  
                By: /s/ William A. Shopoff                                
                 William A. Shopoff, President and CEO









 



 

 

